Exhibit 10.1

Execution Copy

AGREEMENT

This AGREEMENT (this “Agreement”) is entered into as of May 23, 2007 by and
between American Bank Note Holographics, Inc., a Delaware corporation (the
“Company”), and William M. Hitchcock, Randall C. Bassett, David H. Hancock, the
SEP IRA F/B/O Norman H. Pessin (the “Pessin IRA”), Sandra F. Pessin, Levy,
Harkins & Co., Inc., a Delaware corporation (“Levy Harkins”), The Gracy Fund,
L.P., a Delaware limited partnership (“The Gracy Fund”), Edwin A. Levy, James
Lebenthal and Michael J. Harkins.

WHEREAS, William M. Hitchcock, Randall C. Bassett, David H. Hancock, the Pessin
IRA, Sandra F. Pessin, Levy Harkins, The Gracy Fund, Edwin A. Levy and James
Lebenthal (together, the “Voting Agreement Members”) entered into that certain
Voting Agreement dated March 28, 2007 (the “Voting Agreement”).

WHEREAS, Michael J. Harkins (together with the Voting Agreement Members, the
“Participating Stockholders”) is President of Levy Harkins and a general partner
of The Gracy Fund, which are parties to the Voting Agreement.

WHEREAS, the Voting Agreement Members, pursuant to the terms of the Voting
Agreement, and Michael J. Harkins, by nature of his position with Levy Harkins
and The Gracy Fund, beneficially own 20.9% of the outstanding shares of common
stock of the Company (“Common Stock”).

WHEREAS, on March 23, 2007, certain Voting Agreement Members recommended to the
Board of Directors of the Company (the “Board”) nomination of five director
candidates to replace the Company’s current Board at the Company’s 2007 annual
meeting (the “Annual Meeting”) and on March 30, 2007 and April 9, 2007, the
Participating Stockholders filed Schedules 13D to disclose the possibility that
they might commence a contested election of directors at the Annual Meeting if
the Board does not accept their slate of nominees.

WHEREAS, the Participating Stockholders and the Company engaged in discussions
to determine the best course for the Board and wish to set forth the terms for
resolving the matters between the Participating Stockholders and the Company.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

1. Board and Committee Composition.

(a) Upon the execution and delivery of this Agreement by the parties hereto,
(i) the Board will be expanded to seven (7) members, (ii) Randall Bassett and
Eric Haskell shall be appointed to the Board, (iii) the Strategic Advisory
Committee of the Board shall be constituted, to be governed by the charter
attached hereto as Exhibit A, (iv) Randall Bassett, Richard Robbins and Kenneth
Traub shall be appointed as the members of the Strategic Advisory Committee,
with Randall Bassett appointed as chairman of the Strategic Advisory Committee,
and (v) the Compensation Committee shall be expanded to four (4) members and
Eric Haskell shall be appointed to the Compensation Committee.



--------------------------------------------------------------------------------

(b) The Company will nominate and recommend for election by the stockholders of
the Company the following slate of seven (7) directors to stand for election at
the Annual Meeting: Salvatore D’Amato, Jordan Davis, Fred Levin, Richard Robbins
and Kenneth Traub (each, a “Company Nominee”), and Randall Bassett and Eric
Haskell (each, a “Stockholder Nominee”). If each Stockholder Nominee is elected
and chosen to serve as a member of the Board, each Stockholder Nominee will
serve as a member of the Board, and the respective committees to which each
Stockholder Nominee is appointed pursuant to paragraph 1(a) above, for the same
term as the Company Nominees elected to the Board at the Annual Meeting, which
term shall expire when his successor is duly elected at the 2008 annual meeting
and qualified or upon his death, resignation or removal, all as provided in the
Company’s bylaws.

(c) Immediately following the conclusion of the Annual Meeting, the Nominating
Committee of the Board shall be constituted, to be governed by the charter
attached as Exhibit B hereto, and consisting of the following members: Randall
Bassett, Eric Haskell and Fred Levin. If at any time following the Annual
Meeting, the Participating Stockholders beneficially own, as defined in Rule
13d-3 promulgated under the Securities Exchange Act, less than 10% of the
outstanding shares of Common Stock for a period continuing for more than 30
days, the Nominating Committee shall be automatically disbanded, without any
action on the part of the Board. At or about the time the Nominating Committee
submits any recommendations to the Board for the Company’s 2008 regular annual
meeting, it shall solicit a representation from the Participating Stockholders
with respect to their then current aggregate beneficial ownership of Common
Stock. If the Nominating Committee has not been disbanded pursuant to this
paragraph 1(c), the Company shall nominate and recommend for election by the
stockholders of the Company at the 2008 annual meeting the nominees selected by
the Nominating Committee. Before the first meeting of the Board held after the
2008 annual meeting of the Company’s stockholders, the Company shall not make
any change in the size or, except as set forth in paragraph 1(d) below,
membership of the Nominating Committee or amend the charter of the Nominating
Committee.

(d) If a vacancy shall occur in the Board of Directors following the Annual
Meeting and before the Company’s 2008 regular annual meeting with respect to a
seat held by a Company Nominee, a qualified individual shall be appointed to
fill such vacancy by the remaining Company Nominees. If such vacancy shall also
cause a vacancy to occur on the Nominating Committee of the Board with respect
to the seat held by a Company Nominee, the remaining Company Nominees shall
appoint a Company Nominee who is an independent director to fill such vacancy on
the Nominating Committee. If a vacancy shall occur in the Board of Directors
following the Annual Meeting and before the Company’s 2008 regular annual
meeting with respect to a seat held by a Stockholder Nominee, a qualified
individual shall be appointed to fill such vacancy by the remaining Stockholder
Nominee. If at any time following the Annual Meeting and before the Company’s
2008 regular annual meeting vacancies shall occur simultaneously with respect to
both seats held by Stockholder Nominees, the Board shall (subject to the
exercise of the Board’s fiduciary duties) appoint to one or both vacancies, as a
new Stockholder Nominee, an individual or individuals selected from that list of
individuals attached hereto as Exhibit C. In such event, if the Board chooses to
appoint only one individual

 

2



--------------------------------------------------------------------------------

from the list on Exhibit C, such new Stockholder Nominee shall appoint a
qualified individual to fill the remaining vacancy in accordance with this
paragraph 1(d). The Board shall appoint to the Nominating Committee, and to any
other committees of the Board in which a vacancy shall occur with respect to a
seat held by a Stockholder Nominee, any new Stockholder Nominee appointed under
this paragraph 1(d) to fill a vacancy in the Board of Directors.

2. Expense Reimbursement. The Company will pay the Participating Stockholders’
expenses, including legal fees, in an aggregate amount of up to $75,000, in
connection with their efforts to nominate a slate of directors. The
Participating Stockholders will provide the Company with a reasonably detailed
itemized invoice listing the expenses incurred by them. The Company will pay
such invoiced amounts by wire transfer of immediately available funds as soon as
practicable upon the receipt by the Company from the Participating Stockholders
of the invoice.

3. Termination of the Voting Agreement. The Voting Agreement Members hereby
mutually agree to terminate the Voting Agreement, and this Agreement shall
constitute written agreement to so do pursuant to Section 3.2 of the Voting
Agreement, to be effective as of the date of this Agreement, immediately
following and contingent upon the effectiveness of this Agreement.

4. Company Representations and Warranties. The Company represents and warrants
to the Participating Stockholders as follows:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has the full power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement, and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement; and

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company and constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms, and no other proceeding on the part of
the Company is necessary to authorize the execution, delivery and performance of
this Agreement.

5. Participating Stockholders Representations and Warranties.

(a) Levy Harkins represents and warrants to the Company (i) that it is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, has the full power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and has taken all
necessary action to authorize the execution and performance of this Agreement
and (ii) that this Agreement has been duly and validly authorized, executed and
delivered by Levy Harkins and constitutes a valid and binding obligation of Levy
Harkins, enforceable in accordance with its terms, and no other proceeding on
the part of Levy Harkins is necessary to authorize the execution, delivery and
performance of this Agreement.

(b) The Gracy Fund represents and warrants to the Company (i) that it is a
limited partnership duly organized, validly existing and in good standing under
the laws of the

 

3



--------------------------------------------------------------------------------

State of Delaware, has the full power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and has taken all necessary
action to authorize the execution and performance of this Agreement and
(ii) that this Agreement has been duly and validly authorized, executed and
delivered by The Gracy Fund and constitutes a valid and binding obligation of
The Gracy Fund, enforceable in accordance with its terms, and no other
proceeding on the part of The Gracy Fund is necessary to authorize the
execution, delivery and performance of this Agreement.

(c) The Pessin IRA represents and warrants to the Company (i) that it has the
full power and authority to execute, deliver and carry out the terms and
provisions of this Agreement and has taken all necessary action to authorize the
execution and performance of this Agreement and (ii) that this Agreement has
been duly and validly authorized, executed and delivered by the Pessin IRA and
constitutes a valid and binding obligation of the Pessin IRA, enforceable in
accordance with its terms, and no other proceeding on the part of the Pessin IRA
is necessary to authorize the execution, delivery and performance of this
Agreement.

6. Standstill Provisions. Provided that the Company is not in material default
under this Agreement, the Participating Stockholders agree, jointly and
severally, through the conclusion of the 2007 annual meeting of the Company and
for a period of one year thereafter, provided that the provisions of this
paragraph 6 and paragraph 8 below shall not apply to the 2008 regular annual
meeting of the Company (the “Standstill Period”), none of the Participating
Stockholders nor any of their affiliates, associates or representatives shall,
other than as a duly elected member of the Board, in any manner, directly or
indirectly, unless such shall have been specifically invited in writing by the
Company:

(a) Seek, offer or propose (whether publicly or otherwise) to effect or
participate in, or, in any way, assist any other person to seek, offer or
propose (whether publicly or otherwise) to effect or participate in (i) any
tender or exchange offer, merger or other business combination involving the
Company or any of affiliates, (ii) any recapitalization, restructuring,
liquidation, dissolution or other material transaction outside the scope of the
Company’s traditional business operations with respect to the Company or any of
its affiliates or (iii) any “solicitation” of “proxies” (as such terms are used
in the proxy rules of the Securities and Exchange Commission);

(b) Otherwise act, alone or in concert with others, to seek to control the
management, the Board or the policies of the Company, including without
limitation, by (i) initiating or instituting a stockholder solicitation for any
such purpose, or (ii) nominating or causing others to nominate, or otherwise
seeking to elect directors of the Company other than those nominated by the
Board; or

(c) Enter into any discussions or arrangements with any third party with respect
to any of the foregoing.

Notwithstanding anything to the contrary in Section 4, the mere act of
purchasing or selling any capital stock of the Company beneficially owned by any
of the Participating Stockholders shall not by itself be deemed to constitute
the participation in, or assistance by, any of the Participating Stockholders
with respect to any of the foregoing.

 

4



--------------------------------------------------------------------------------

7. Withdrawal of Shareholder Proposal. The Participating Stockholders shall
withdraw a proposal submitted to the Company on March 23, 2007, to recommend to
the Board to nominate their own slate of directors at the Annual Meeting (the
“Stockholder Proposal”).

8. Voting.

(a) At any meeting of the stockholders of the Company held at any time between
the date of this Agreement and the expiration of the Standstill Period, each
Participating Stockholder shall (i) vote, or cause to be voted, all shares of
common stock of the Company beneficially owned by him or her, as of the record
date for such meeting (“Voting Securities”), in favor of the election to the
Board of the persons nominated by the Board for election to the Board at such
meeting; and (ii) not vote, or cause not to be voted, any such Voting Securities
in favor of the removal from the Board of any director or in favor of any
candidates or slate of candidates for election to the Board not nominated by the
Board.

(b) At any meeting of the stockholders of the Company held at any time between
the date of this Agreement and the expiration of the Standstill Period, the
Participating Stockholders shall cause all Voting Securities to be present, in
person or proxy, so that all such Voting Securities can be counted for the
purpose of determining the presence of a quorum at each such meeting.

9. Mutual Release; Covenants not to Sue.

(a) The Company shall fully release, exonerate, and discharge each of the
Participating Stockholders and their respective affiliates, associates,
representatives, employees, agents and advisors (each, a “Stockholder Releasee”)
from any and all liability and responsibility for any and all Claims (as
hereinafter defined); and covenants and agrees not to participate in, commence
or permit (to the extent within its control) the assertion or commencement of
any demand, allegation, litigation, proceeding or action relating to any Claim,
and not to encourage, assist or cooperate with any person in pursuing or
asserting any Claim, against any Stockholder Releasee.

(b) The Participating Stockholders shall, jointly and severally, fully release,
exonerate and discharge the Company and each of its affiliates, associates,
representatives, employees, agents and advisors (each, a “Company Releasee”)
from any and all liability and responsibility for any and all Claims (as
hereinafter defined); and covenant and agree not to participate in, commence or
permit (to the extent within its respective control) the assertion or
commencement of any demand, allegation, litigation, proceeding or action
relating to any Claim, and not to encourage, assist or cooperate with any person
in pursuing or asserting any Claim against any Company Releasee.

As used in this Agreement, “Claim” means any actual or alleged liability, claim,
action, suit, cause of action, obligation, contract, judgment, penalty or
expense (including, without limitation, reasonable attorneys’ fees and expenses,
and the costs of investigation and litigation), whether in law or in equity,
whether known or unknown, whether matured or unmatured and whether foreseen or
unforeseen, that any party to this Agreement may or could have had, or now or
hereafter may have, for, upon, or by reason of, any matter, cause or thing
whatsoever resulting

 

5



--------------------------------------------------------------------------------

from, arising out of, relating to, connected in any way with, or alleged,
suggested or mentioned in connection with, (i) the Stockholder Proposal or any
part or aspect thereof, (ii) any action taken, or statement made, in connection
with the Stockholder Proposal, or (iii) any action, failure to act,
representation, event, transaction, occurrence or other subject matter resulting
from, arising out of, relating to, or alleged in connection with the foregoing;
provided, however, that “Claim” shall not mean any of the foregoing to the
extent they result from, arise out of, relate to, connect in any way with, or
are alleged, suggested or mentioned in connection with, the enforcement of this
Agreement.

10. Publicity. As soon as practical after the execution of this Agreement, the
Company shall issue a press release in the form and substance reasonably
satisfactory to both the Company and the Participating Stockholders. No public
announcement or disclosure will be made by any party with respect to the subject
matter of this Agreement without the prior written consent of the Company and
the Participating Stockholders; provided, however, that the provisions of this
paragraph will not prohibit (a) any disclosure either party reasonably believes
is required by any applicable law (in which case the disclosing party will
provide the other party with the opportunity to review the disclosure in
advance) or (b) any disclosure made in connection with the enforcement of any
right or remedy relating to this Agreement or other documents contemplated
hereby.

11. Specific Performance. Each of the parties acknowledges and agrees that the
other party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the parties agrees that, without
posting bond or other undertaking, the other party shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any claim, action, cause of action or suit (whether in
contract or tort or otherwise), litigation (whether at law or in equity, whether
civil or criminal), controversy, assessment, arbitration, investigation,
hearing, charge, complaint, demand, notice or proceeding to, from, by or before
any governmental authority (an “Action”) instituted in any court of the United
States or any state thereof having jurisdiction over the parties and the matter
in addition to any other remedy to which it may be entitled, at law or in
equity. Each party further agrees that, in the event of any Action for specific
performance in respect of such breach, it shall not assert the defense that a
remedy at law would be adequate.

12. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement will be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Company and the Participating Stockholders, or in
the case of a waiver, by the party against whom the waiver is to be effective.
No waiver by any party of any breach or violation or, default under or
inaccuracy in any representation, warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or subsequent breach,
violation, default of, or inaccuracy in, any such representation, warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence. No delay or omission on the part of any
party in exercising any right, power or remedy under this Agreement will operate
as a waiver thereof.

 

6



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute but one and the same instrument. This Agreement will become effective
when duly executed by each party hereto.

14. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, each party hereto
intends that such provision will be construed by modifying or limiting it so as
to be valid and enforceable to the maximum extent compatible with, and possible
under, applicable law.

15. Governing Law. This Agreement, the rights of the parties and all Actions
arising in whole or in part under or in connection herewith, will be governed by
and construed in accordance with the domestic substantive laws of Delaware,
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction.

16. WAIVER OF JURY TRIAL. To the extent not prohibited by applicable law that
cannot be waived, the parties hereby waive, and covenant that they will not
assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any action arising in whole or in part under or in connection with this
agreement or any of the contemplated transactions, whether now existing or
hereafter arising, and whether sounding in contract, tort or otherwise. The
parties agree that any of them may file a copy of this paragraph with any court
as written evidence of the knowing, voluntary and bargained-for agreement among
the parties irrevocably to waive its right to trial by jury in any proceeding
whatsoever between them relating to this agreement or any of the contemplated
transactions will instead be tried in a court of competent jurisdiction by a
judge sitting without a jury.

[Next page is the signature page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have duly executed this Agreement as
of the date first written above.

 

Company:

AMERICAN BANK NOTE HOLOGRAPHICS, INC. By:  

/s/ Kenneth H. Traub

Name:   Kenneth H. Traub Title:   President and CEO Participating Stockholders:

/s/ William M. Hitchcock

William M. Hitchcock

/s/ Randall C. Bassett

Randall C. Bassett

/s/ David H. Hancock

David H. Hancock SEP IRA F/B/O NORMAN H. PESSIN By:  

/s/ Norman H. Pessin

  Norman H. Pessin

/s/ Sandra F. Pessin

Sandra F. Pessin

[SIGNATURES CONTINUE ON FOLLOWING PAGE.]

 

8



--------------------------------------------------------------------------------

LEVY, HARKINS & CO., INC. By:  

/s/ Michael J. Harkins

  Michael J. Harkins, President THE GRACY FUND, L.P. By:  

/s/ Edwin A. Levy

  Edwin A. Levy, General Partner By:  

/s/ James Lebenthal

  James Lebenthal, General Partner By:  

/s/ Michael J. Harkins

  Michael J. Harkins, General Partner

/s/ Edwin A. Levy

Edwin A. Levy

/s/ James Lebenthal

James Lebenthal

/s/ Michael J. Harkins

Michael J. Harkins

 

9



--------------------------------------------------------------------------------

EXHIBIT A

AMERICAN BANK NOTE HOLOGRAPHICS, INC.

STRATEGIC ADVISORY COMMITTEE CHARTER

Strategic Advisory Committee Purpose and Role

The Strategic Advisory Committee is established to assist and provide advice to
the Board of Directors (the “Board”), regarding the monitoring and
implementation of the Company’s review of financial and strategic alternatives
to maximize the value of the Company for its shareholders (the “Strategic
Plan”), as well as general strategic planning from time to time. The Board shall
have final authority over all recommendations of the Committee.

Responsibilities

The Committee shall provide advice and assistance to the Board with regard to:

 

1. The Company’s then current Strategic Plan.

 

2. The Company’s long-term strategy, which may include goals for future years
and evaluations of evolving and emerging technologies and changes in products
and services in the markets the Company serves.

 

3. Evaluating material acquisitions and dispositions and similar transactions
and other potential growth and expansion opportunities for the Company.

 

4. Strategic issues or opportunities material to the Company outside the scope
of the Company’s traditional business operations.

 

5. Such other responsibilities as are delegated to the Committee by the Board.

Composition and Meetings.

The Committee shall consist at all times of no fewer than three members who
shall be members of the Board. The members of the Committee, including the
Chairperson of the Committee, shall be appointed and replaced by the Board. The
Committee will have at least two (2) regularly scheduled meetings each year
either in person or telephonically, and at such times and places as the
Committee shall determine, but may meet as often as may be deemed necessary or
appropriate in its judgment. The Committee may ask members of management or
others to attend meetings and provide pertinent information as necessary. The
Committee shall report to the Board, as requested or as the Committee deems
necessary, on a regular basis but not less frequently than annually. Minutes
will be prepared, and the Committee will report the results of its meetings to
the Board. Committee members will be furnished copies of the minutes of each
meeting and any action taken by written consent. The Committee is governed by
the same rules regarding meetings, action without meetings, notice, waiver of
notice, and quorum and voting requirements applicable to the Board.

The Committee shall, on an annual basis, evaluate the performance of the
Committee.



--------------------------------------------------------------------------------

EXHIBIT B

AMERICAN BANK NOTE HOLOGRAPHICS, INC.

NOMINATING COMMITTEE

CHARTER

Purpose

The Nominating Committee (the “Committee”) of the Board of Directors (the
“Board”) of American Bank Note Holographics, Inc. (the “Company”) is established
for the purpose of assisting the Board in its selection of individuals
(i) beginning with the 2008 annual meeting of the stockholders of the Company,
as nominees for election to the Board at annual meetings of the Company’s
stockholders or (ii) after the 2008 annual meeting of the stockholders of the
Company, to fill any vacancies or newly created directorships on the Board.
Notwithstanding the foregoing, the Committee shall have no right to make any
recommendations with respect to the expansion of the size of the Board.

The Committee will exercise its business judgment in carrying out the
responsibilities described in this charter in a manner that the Committee
members reasonably believe to be in the best interests of the Company and its
stockholders. No provision of this charter, however, is intended to create any
right in favor of any third party, including any stockholder, officer, director
or employee of the Company or any subsidiary thereof, in the event of a failure
to comply with any provision of this charter.

Committee Membership

The Committee shall consist of no fewer than three (3) members. The members of
the Committee shall be appointed by the Board. Committee members shall serve at
the pleasure of the Board. The Board shall also appoint one member of the
Committee to act as the Chairperson of the Committee. The Chairperson and each
other member of the Committee shall serve until the earlier of, (i) the date on
which he or she is no longer a member of the Board or (ii) his or her
resignation or removal by the Board. The Board may appoint additional or
replacement members of the Committee from time to time.

Meetings

The Committee shall meet at least once annually, or more frequently as
circumstances dictate. The Chairman of the Board or any member of the Committee
may call meetings of the Committee. All meetings may be held telephonically. The
Committee may invite to its meetings any director, management of the Company and
such other persons as it deems appropriate to carry out its responsibilities. No
action may be taken by the Committee unless approved by a majority of the
members of the Committee.



--------------------------------------------------------------------------------

Committee Authority and Responsibilities

The Committee shall have such other authority as shall be necessary or
appropriate to effectuate its purposes as set forth in this Charter.

Specific duties and responsibilities of the Committee include, but are not
limited to, the following:

1. To establish criteria for the selection of new directors to serve on the
Board.

2. To identify individuals believed to be qualified candidates to serve on the
Board. In identifying candidates for membership on the Board, the Committee
shall take into account all factors it considers appropriate, which may include
(a) ensuring the board, as a whole, is diverse and consists of individuals with
various and relevant career experience, relevant technical skills, industry
knowledge and experience, financial expertise (including expertise that could
qualify a director as a “financial expert,” as that term is defined by the SEC),
local or community ties, (b) minimum individual qualifications, including
strength of character, mature judgment, familiarity with the Company’s business
and industry, independence of thought and ability to work collegially. The
Committee may also consider the extent to which the candidate would fill a
present need on the Board.

3. To seek, interview and screen individuals qualified to become Board members
for recommendation to the Board and evaluate such individuals using the
Committee’s selection criteria.

4. To develop lists of desirable director nominees and share information
concerning potential nominees and the process with the Board, soliciting input
from Board members.

5. To recommend to the Board, for its selection, those qualified individuals,
consistent with criteria approved by the Committee, as the Committee shall deem
appropriate (i) as nominees for election by the stockholders to the Board at the
next annual meeting of the stockholders of the Company or (ii) to fill any
vacancies or newly created directorships on the Board.

6. To evaluate the qualifications of nominees submitted by the Company’s
stockholders using the same selection criteria the Committee uses to evaluate
other potential nominees.

7. To extend to each prospective director nominee approved by the Board the
invitation to stand for election to the Board.

8. Annually, to review and reassess the adequacy of this charter and recommend
any proposed changes to the Board for approval.

9.To perform such other duties as the Board may from time to time direct or as
may be required by, or as the Committee shall deem appropriate under, applicable
laws, rules and regulations.



--------------------------------------------------------------------------------

EXHIBIT C

Replacement Stockholder Nominees

David F. Waguespack

Peter Woodward

J. Patrick Collins